Citation Nr: 0614148	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-30 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to burial benefits based on service-connected 
death.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  The veteran is deceased, and the appellant is 
the administratrix of his estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002, at age 55; and the 
immediate cause of death was aspiration pneumonia due to or 
as a consequence of acute renal failure.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 70 percent disabling; and there were no pending claims for 
service connection.

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

4.  The veteran's service-connected post-traumatic stress 
disorder did not cause or contribute substantially or 
materially to cause his death.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits based on 
service-connected death have not been met.  38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was not provided a proper VCAA 
notice prior to the initial AOJ decision.  In an analogous 
case, the United States Court of Appeals for Veterans Claims 
(Court) acknowledged that where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Id. at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial AOJ adjudication, the appellant has not been 
prejudiced thereby.  The content of a March 2005 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the appellant of the information and evidence 
necessary to substantiate a claim for burial benefits based 
on service-connected death.  The letter also informed the 
appellant of her and VA's respective duties for obtaining 
evidence, and asked her to send any evidence in her 
possession that pertains to the claim.  Although the 
appellant has not since submitted any additional evidence, 
the Board nevertheless finds that she has been provided with 
proper VCAA notice.  Moreover, as the appellant did not 
submit any additional evidence, the Board observes that no 
subsequent adjudication was necessary in this case.  Id. at 
122.

In addition, VA provided the appellant with a copy of the 
appealed October 2002 rating action, June 2004 statement of 
the case, and December 2004 supplemental statement of the 
case.  These documents provided notice of the law and 
governing regulations, and the reasons for the determinations 
made regarding the claim.  By way of these documents, the 
appellant was also informed of the information and evidence 
previously provided to VA or obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, a VA medical opinion, and statements 
made by and on behalf of the appellant in support of her 
claim.  Moreover, the Board observes that there are no 
outstanding records relevant to the appeal.  In this regard, 
the Board notes that only VA medical records have been 
identified, and they have been associated with the claims 
file.

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the appellant was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons described below, entitlement to burial 
benefits on a service-connected basis is denied and neither a 
disability rating nor an effective date will be assigned.  As 
such, there is no prejudice to the appellant with respect to 
any notice deficiencies related to these issues.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

Laws and Regulations

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. §§ 3.1600(a), 3.1601-3.1610 (2005).

The appellant is entitled to receive burial benefits on a 
service-connected basis if the evidence establishes that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 
(2005); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, the evidence 
must show that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c).  

Analysis

The appellant contends, in essence, that entitlement to 
burial benefits on service-connected death is warranted.  She 
asserts that the veteran was rated as 100 percent disabled at 
the time of his death.  She also asserts that the veteran had 
disabilities from exposure to Agent Orange that could not be 
diagnosed by physicians, and that he spent months at a VA 
medical center prior to his death.  

Initially, the Board notes that the veteran was granted a 
total disability rating based on individual unemployability 
(TDIU), effective February 1, 1999.  However, the Board 
observes that the TDIU was not in effect for 10 years 
immediately prior to the date of the veteran's death or for 5 
continuous years after his discharge from active military 
service.  Further, the appellant's claim is not for 
Dependency and Indemnity Compensation (DIC).  Thus, the fact 
that the veteran was deemed 100 percent disabled is not 
determinative in this case.  See 38 C.F.R. § 3.22 (2005).  

The veteran died on August [redacted], 2002, at age 55.  The 
certificate of death lists the immediate cause of death as 
aspiration pneumonia due to or as a consequence of acute 
renal failure.  It also reflects that the above conditions 
had their onset within days of the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 70 percent disabling; and there were no pending claims for 
service connection.  

The veteran's aspiration pneumonia and renal failure were 
diagnosed decades after separation from active service, so 
they may not be deemed service-connected on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  Further, the 
evidence of record presents no basis to grant service 
connection for the veteran's aspiration pneumonia or renal 
failure on a direct basis, as there is no evidence of any 
link between these disorders and his period of active 
service.  See 38 C.F.R. § 3.303 (2005).  Thus, the issue 
reduces itself to whether the veteran's service-connected 
PTSD caused or contributed substantially or materially to 
cause his death.

After review, the Board finds that the veteran's PTSD did not 
cause or contribute substantially or materially to cause the 
veteran's death.  In support of this finding, the Board notes 
an October 2004 VA medical opinion.  After reviewing the 
claims file, the examiner noted that the cause of death on 
the death certificate is shown as aspiration pneumonia with a 
mention of acute renal failure.  The examiner also noted that 
the veteran had an altered mental status on admission to the 
Durham VA Medical Center (VAMC), with atrophy suggestive of 
chronic ethanol abuse, which had been documented in the 
claims file earlier.  The examiner then noted that the 
veteran expired and the final diagnoses were aspiration 
pneumonia secondary to cerebral vascular disease, noxious 
brain injury after cardiac arrest, and acute renal failure.  
Finally, the examiner opined that the veteran's PTSD did not 
cause, contribute to, or materially hasten the veteran's 
demise.

The Board acknowledges the appellant's contentions that the 
veteran died from a disability of service origin, to include 
as due to exposure to Agent Orange.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of the finding that a service-connected condition 
did not cause or contribute to the veteran's death, the 
payment of burial benefits on a service-connected basis is 
not indicated.  Any benefits allowed must be on a nonservice-
connected basis.


ORDER

Entitlement to burial benefits based on service-connected 
death is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


